o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december number release date conex-137846-15 uil the honorable rob wittman member u s house of representative sec_401 main street p o box yorktown va attention dear representative wittman -------------------- i am responding to your inquiry dated november on behalf of your constituent --------------------------- --------------------- rule found in internal_revenue_code code sec_132 to private vanpools vanpool of which he is a member he believes he is a member of a privately owned vanpool that should not be subject_to the rule wrote that his employer imposes the rule on the asked a question involving the application of the --------------------- as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2015_1 internal_revenue_bulletin however i may provide the following general information gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items sec_61 of the code consequently we presume a fringe benefit provided by an employer to an employee to be income to the employee unless another section of the code specifically excludes it from gross_income gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code qualified_transportation fringes include transportation an employer provides to an employee in a commuter_highway_vehicle if the transportation conex-137846-15 is for travel between the employee’s residence and place of employment sec_132 a commuter_highway_vehicle is any highway vehicle that meets the following conditions has a seating capacity of at least adults not including the driver at least percent of the mileage use can reasonably be expected to be for transporting employees between their residences and their place of employment used on trips during which the number of employees transported for such purposes is at least percent of the adult seating capacity not including the driver code sec_132 these requirements are sometimes called the rule the rule does not include a requirement that the employee_use the vanpool at least percent of the time rather it requires that employees in the vanpool fill at least percent of the adult seating capacity not including the driver qualified_transportation fringes also include transit passes sec_132 a transit_pass includes any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if the transportation is provided by any person in the business of transporting persons for compensation or hire if such transportation is provided in a vehicle in which the seating capacity is at least adults not including the driver sec_132 the treasury regulations explain how the qualified_transportation_fringe rules apply to vanpools employer and employee-operated vanpools as well as private or public transit-operated vanpools may constitute qualified_transportation fringes the types of vanpools are employer-operated vanpool - the employer either purchases or leases vans to enable employees to commute together to the employer’s place of business or the employer contracts with and pays a third party to provide the vans and pays some or all of the costs of operating the vans if an employer-operated van meets the definition of a commuter_highway_vehicle then the value up to the statutory monthly limit of an employer-operated vanpool used by an employee is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 b employee-operated vanpool - the employees independent of their employer operate a van to commute to their places of employment if the van meets the definition of a commuter_highway_vehicle then the employer’s cash reimbursement to employees for expenses_incurred in connection with an employee-operated vanpool up to the statutory monthly limit is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 c the substantiation rules for cash reimbursements found in sec_1_132-9 q a-16 c apply conex-137846-15 private or public transit-operated vanpool - public transit authorities or a person in the business of transporting persons for compensation or hire owns or operates the vanpool the van must seat at least adults not including the driver if a vanpool is an employer-operated or employee-operated vanpool the van must comply with the rule for the value of the benefit or the employer’s reimbursements of the employee’s costs to qualify as transportation fringes excludable from income and employment_taxes if a vanpool is a private or public transit-operated vanpool the van must seat at least adults not including the driver the rule does not apply to private or public transit- operated vanpools while your constituent indicated he is a member of a private transit-operated vanpool which is a factual question his employer may have concluded that the carpool is an employee-operated vanpool and as such is subject_to the rule in addition while sec_132 does list the requirements necessary for employer_provided transit benefits excluded from income and employment_taxes employers are free to impose additional restrictions see regulation sec_1_132-9 q a i hope this information is helpful if you have any additional questions please contact me or -------------------- ---------------- at sincerely lynne a camillo branch chief employment_tax branch tege associate chief_counsel
